Citation Nr: 1409007	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-18 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1999 to May 2002 and from January 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs Regional Office (RO).  In September 2011, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal is decided.

At his September 2011 Board hearing, the Veteran provided testimony which suggests to the Board that his PTSD symptoms have worsened since his last VA examination in January 2011.  Specifically, the Veteran's testimony indicated that he had begun having trouble getting along with his supervisors and that his drinking had increased from twice a month to four times a week.

Further, the Veteran reported at his Board hearing that he was receiving regular mental health treatment and medication management at the VA medical center and additional private mental health treatment.  The most recent VAMC record associated with the claims file are dated March 2010 and the most recent private treatment records are dated September 2011.  As there is no indication the Veteran has ceased receiving mental health treatment, efforts should be made to obtain current treatment records and associate them with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake efforts to obtain any outstanding VA treatment records, dated March 2010 to the present.  Any such records should be associated with the claims files.  

2. The RO or AMC should ask the Veteran to complete a release authorizing VA to request outstanding treatment records from Evers Psychological Associates, to specifically include records dated September 2011 to the present.  If he does so, request these records, emphasizing that VA is requesting all of the Veteran's records pertaining to the Veteran's service-connected PTSD.  If such efforts are not successful, the Veteran is to be notified of such, in order to allow him the opportunity to obtain and submit those records for VA review.  

3. Then, the Veteran should be afforded a VA psychiatric examination of his service-connected PTSD.  The examiner should note any impairment caused by the Veteran's PTSD, including a full description of the effects of his disability upon his ordinary activities, if any.  The claims files must be made available to and reviewed by the examiner.  All tests and studies deemed necessary by the examiner should be performed.  

4. When the development requested has been completed, and the RO or the AMC has ensured compliance with the requested actions, this case should again be reviewed and readjudicated by the RO or the AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


